DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 11-12, 14-15, and 17-24 are pending.

Claim Objections
Claims 23-24 are objected to because of the following informalities:  
In claim 23, applicant recites “one or more engineering models,” which should likely read “the one or more engineering models,” so that it’s clear applicant is referring to the previously claimed “one or more engineering models.” Appropriate correction is required.
Claim 24 is objected to based on its dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-12, 14-15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03

However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is: 
creating a certification argument with one or more certification goals; 
linking the one or more certification goals to one or more evidences that support the one or more certification goals; 
identifying one or more rationales that demonstrate a sufficiency of each of the one or more certification goals; 
linking the one or more evidences to the one or more rationales for each of the one of more certification goals; 
linking one or more tasks, that can generate the one or more evidences, to the certification argument; 
linking one or more contexts, for the one or more certification goals, to the certification argument; 
determining one or more relationships between the one or more certification goals, the one or more evidences, the one or more rationales, the one or more tasks, and the one or more contexts; 
wherein the one or more relationships define dependencies between the one or more certification goals; and
utilizing the certification argument to evaluate a certification effort.
	
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could mentally or manually create certification goals; map evidence, tasks, and a context to the certification goals; determine relationship there between; and evaluate a certification effort. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. managing a certification process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “computer-implemented”; “instructions”; “server”; “memory”; “assessment module”; claim 8: “computer-program product”; “non-transitory computer-readable storage media”; “program instructions”; “processor”; “assessment module”; claim 15: “computer system”; “computer-readable storage media”; “program instructions”; “processors”; “assessment module”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, as seen in para. [0069], [0070]. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
	The additional element in claim 1 describing “transmitting [instructions] to a [processor] connected to a [memory]” is insignificant extra-solution activity, as per MPEP 2106.05(g), since it merely describes data gathering (note that bracketed terms relate to the generic computing elements described above).  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	The additional element in claim 1 describing “transmitting [instructions] to a [processor] connected to a [memory]” is reevaluated at Step 2B; however, it’s still not significantly more. Receiving or transmitting data over a network is recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC.)
	Further, the claims in the instant application do not constitute significantly more because the claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as seen in applicant’s specification in para. [0069], [0070]. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2 and 16 describe “generating a formatted display,” which amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 3-7, 10-12, 14, and 17-20 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings above (Mental Processes include: claim 3, 10, 17: “tracking approvals”; claims 4, 11, 18: “assembling... and executing one or more models”; claims 5, 12, 19: “generating a document”; claims 6 and 20: “generating a notification”; claims 7 and 14: “modifying tasks”). This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 21-24 further describe the nature, structure, and/or content of “elements of the certification argument”; “the regulatory submission document”; “one or more engineering models”; “he physical descriptions.” While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. The computing elements (“the formatted display”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0069], [0070] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-8, 11-12, 14-15, and 17-24 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-8, 11, 14-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 20140081700) in view of King et al. (US 20040260583), Sanghvi (US 20110112973), and Tamas et al. (US 20180365703).

Claims 1, 8, and 15
Regarding claims 1, 8, and 15 Mehta discloses: computer-implemented method, a computer program product, and a computer system to manage a product or service {para. [0002], [0093]-[0095]} comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method {computer system with memory defines one or more non-transitory computer-readable storage media, where the computer executes a set of instructions for execution; para. [0093]-[0095]};
one or more processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by one or more processors {microprocessor, i.e. processor, and computer system with memory defines one or more computer-readable storage media, where the computer executes a set of instructions for execution by one or more processors; para. [0093]-[0095]};
transmitting instructions to a server connected to a memory, the instructions causing the server to perform {communication bus used for transmitting instructions; para. [0094]; server described in para. [0026]; memory also described in para. [0094]}:
creating, by the server, an argument with one or more goals {knowledge capture module 302 first receives an objective, i.e. an argument, and subsequently one or more requirements for fulfilling the objective, i.e. goals, where the objective or argument is created by one or more members from any of the divisions; para. [0032], [0033]; also described in para. [0064], where step 502 represents creating an argument and step 504 represents one or more goals};
linking one or more tasks, that can generate the one or more evidences, to the argument {knowledge capture module 302 receives a task plan, i.e. tasks, to satisfy the one or more requirements and conduct one more tests, i.e. generate evidences; para. [0036]; also described in para. [0064], which states: at step 508, a task plan to satisfy the one or more requirements or conduct one or more tests of the set of test is input into the capture module; linking of tasks to objective or argument explicitly described in para. [0065]};
linking one or more contexts, for the one or more goals, to the argument {a context, given broadest reasonable interpretation, is the situation in which something happens; accordingly, the set of risks defines a context, as seen in para. [0034], which states: risks are basically the points of concern or the possible loopholes to be kept in mind while working towards meeting the requirements; thus, since they are providing context of concerns to be kept in mind, the risks are being interpreted as such; linking of risks or contexts to objective or argument explicitly described in para. [0065]};
determining, by an assessment module of the server, one or more relationships between the one or more goals, the one or more evidences, the one or more rationales, the one or more tasks, and the one or more contexts {linking module 304 configured to interlink, i.e. determine relationships, of objectives, requirements, risks, tests, and plans to each other; para. [0038]; note that linking module 304 defines an assessment module, given assessment is simply a labeling term that doesn’t distinguish structurally and/or functionally from the prior art}.
Mehta doesn’t explicitly disclose: the method, argument, and one or more goals being related to certification. Mehta also doesn’t explicitly disclose: identifying one or more rationales that demonstrate a sufficiency of each of the one or more certification goals; linking the one or more evidences to the one or more rationales for each of the one of more certification goals; wherein the one or more relationships define dependencies between the one or more certification goals; and utilizing the certification argument to evaluate a certification effort
However, King teaches a similar system for process certification management. King discloses: a method, argument, and one or more goals being related to certification {block diagram 500 depicts user interface that facilitates method of certification of business processes; para.  [0061]-[0064]; certification argument defined by Key Performance Indicators (KPIs) 710, where certification goals are defined by KPI target values 715 set by organization; para. [0077], [0097], [0098]}; utilizing a certification argument to evaluate a certification effort {certification effort, represented by “Request for Certification” provided by selection 506, evaluated in view of KPIs 710 that are quantitative measures of a performance objective, the KPIs 710 defining a certification argument; para. [0064], [0077], [0097], [0098]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mehta with the features of King.  Given that Mehta discloses there are risks associated with failing to satisfy one or more requirements {para. [0007]}, one of ordinary skill in the art would have been motivated to certify relevant business processes, thereby reducing risk and increasing the likelihood of satisfying business requirements {para. [0004] of King}.  One of ordinary skill in the art would have been motivated to reduce risk, and therefore modify Mehta with King.  
The combination of Mehta and King doesn’t explicitly disclose: identifying one or more rationales that demonstrate a sufficiency of each of the one or more [certification] goals; linking the one or more evidences to the one or more rationales for each of the one of more [certification] goals; wherein the one or more relationships define dependencies between the one or more certification goals. 
However, Sanghvi teaches a similar system for automated compliance management. Sanghvi discloses: identifying one or more rationales that demonstrate a sufficiency of each of the one or more goals {test results 430, i.e. rationales, are identified, these results demonstrating a sufficiency of each of the one or more goals; para. [0048]}; linking one or more evidences to the one or more rationales for each of the one of more goals {specified regulations, i.e. evidences, mapped or linked to the test results 430, i.e. the one or more rationales for each of the one of more goals; para. [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mehta and King with the features of Sanghvi. Given that Mehta discloses that R&D management tools are fragmented across divisions {para. [0005]}, one of ordinary skill in the art would have been motivated to provide an automated solution that solves for the challenges associated with manually translating policies and aggregating reports across many layers of an organization {para. [0003], [0005] of Sanghvi}. One of ordinary skill in the art would have been motivated to improve management processes via automation, and therefore modify Mehta and King with Sanghvi.  
The combination of Mehta, King, and Sanghvi doesn’t explicitly disclose: wherein the one or more relationships define dependencies between the one or more certification goals.
However, Tamas teaches a similar system for micro-certification. Tamas discloses: wherein one or more relationships define dependencies between the one or more certification goals {multiple certificates related to each other hierarchically as “parent” and “child,” i.e. one or more relationships define dependencies between the one or more certification goals; para. [0026], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Mehta, King, and Sanghvi with the features of Tamas. Given that Mehta discloses challenges relating to a lack of visibility in a project management setting {para. [0005]}, one of ordinary skill in the art would have been motivated to provide the necessary granularity to sufficiently describe and/or track project advancement {para. [0003] of Tamas}. One of ordinary skill in the art would have been motivated to facilitate project tracking, and therefore modify Mehta, King, and Sanghvi with Tamas.  

Claim 2
Regarding claims 2 and 16, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claim 1. King further discloses: the certification argument {KPIs 710 are quantitative measures of a performance objective, the KPIs 710 defining a certification argument; para. [0064], [0077], [0097], [0098]}.
Tamas further discloses: generating a formatted display {Fig. 8B depicts an example unified graphical user interface (GUI) 820 with a formatted display; para. [0134]}. 

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claims 1, 8, and 15, respectively. Mehta further discloses: assembling one or more engineering models that represent elements of the product or service and executing the one or more engineering models to generate one or more evidences {knowledge capture module 302 receives, i.e. assembles, a set of tests of various elements of the product, i.e. engineering models that represent elements of the product, where the tests verify that requirements have been satisfied; para. [0035]; in addition to evidences being generated naturally in the course of testing, Mehta explicitly discloses results, i.e. evidences, of a material testing experiment stored in the linked information database; para. [0045]}.


Claims 6 and 20
Regarding claims 6 and 20, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claims 1 and 15, respectively. King further discloses: generating a notification responsive to change in the certification argument {KPIs, i.e. the certification argument, are monitored by audit manager 305, which can trigger a notification when a KPI exceeds a limit; thus, audit manager 305 generates a notification responsive to change in the KPIs or certification argument; para. [0044]}; and wherein one or more recipients, for which the notification is directed, are selected based on the one or more relationships {appropriate personnel or recipients of notification are selected based on their mapped relationship; para. [0051], [0052]}.

Claims 7 and 14
Regarding claims 7 and 14, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claims 1 and 8, respectively. Mehta further discloses: modifying the one or more tasks and their relationships in the argument to optimize costs {linked information module 304 can be used for modifying the task plan; para. [0045]; since tasks are linked to objective or argument, it’s understood that modifying tasks would result in a different relationship; para. [0065]; further, while “to optimize costs of certification” receives little patentable weight as intended use, Mehta’s describes the linked information module 304 being used for cost reduction, i.e. optimizing costs; para. [0041]}.
King further discloses: the argument being a certification argument {certification argument defined by Key Performance Indicators (KPIs) 710; para. [0077], [0097], [0098]}.

Claim 21
Regarding claim 21, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claim 2. Mehta further discloses: the formatted display represent[ing] elements of the argument that are linked based on the relationship between the elements; and wherein the elements comprise: the one or more goals; and the one or more evidences {linking of elements in argument explicitly described in para. [0065]; one or more requirements for fulfilling the objective, i.e. goals, described in para. [0032], [0033]; one or more requirements and conduct one more tests, i.e. evidences, described in para. [0036]}.
King further discloses: process certification management {block diagram 500 depicts user interface that facilitates method of certification of business processes; para.  [0061]-[0064]; certification argument defined by Key Performance Indicators (KPIs) 710; para. [0077], [0097], [0098]}; the formatted display {para. [0055]; Fig. 4}.

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mehta, King, Sanghvi, and Tamas, further in view of Lingard et al. (US 20120101838).
 
Claims 3 and 17
Regarding claims 3 and 17, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claims 1 and 15, respectively. King further discloses: one or more certification goals in the certification argument {certification argument defined by Key Performance Indicators (KPIs) 710, where certification goals are defined by KPI target values 715 set by organization; para. [0077], [0097], [0098]}. 
The combination of Mehta, King, Sanghvi, and Tamas doesn’t explicitly disclose: tracking approvals.
However, Lingard teaches a similar system for managing and supporting regulatory submission. Lingard discloses: tracking approvals of one or more conditions {in block 80, approval of submissions is tracked including date of approval, conditions, or comments and other matters, any of which defines goals; para. [0058]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Mehta, King, Sanghvi, and Tamas with Lingard. Given that Mehta discloses complying via conducting tasks with one or more requirements {para. [0036]}, one of ordinary skill in the art would have been motivated to streamline and automate tracking and managing compliance with respect to aspects of regulatory requirements {para. [0005] of Lingard}. One of ordinary skill in the art would have been motivated to streamline tracking and management of regulatory aspects, and therefore modify Mehta, King, Sanghvi, and Tamas with Lingard.  

Claim 5, 12, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mehta, King, Sanghvi, and Tamas, further in view of Guzman et al. (US 20190236126).

Claims 5, 12, and 19
Regarding claims 5, 12, and 19, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claims 1, 8, and 15, respectively. King further discloses: the certification argument {certification argument defined by Key Performance Indicators (KPIs) 710; para. [0077], [0097], [0098]}.
The combination of Mehta, King, Sanghvi, and Tamas doesn’t explicitly disclose: generating a regulatory submission document.
However, Guzman teaches a similar system for automatic creation of regulatory reports that includes: generating a regulatory submission document with regulatory requirements {structure template, i.e. document, for regulatory submission is generated via report generator 120; para. [0027], [0028], [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Mehta, King, Sanghvi, and Tamas with the features of Guzman. Given that Mehta discloses generating reports in an enterprise setting {para. [0026]}, one of ordinary skill in the art would have been motivated to automatically produce reports based on enterprise data, thereby alleviating challenges related to recordkeeping and ensuring timely filing {para. [0006], [0042] of Guzman}. One of ordinary skill in the art would have been motivated to automate business reporting processes, and therefore modify the combination of Mehta, King, Sanghvi, and Tamas with Guzman.  

Claim 22
Regarding claim 22, the combination of Mehta, King, Sanghvi, Tamas, and Guzman discloses the features of claim 5. Mehta further discloses: at least one of the one or more goals; and evidences that satisfy the goal {one or more requirements for fulfilling the objective, i.e. goals, described in para. [0032], [0033]; one or more requirements and conduct one more tests, i.e. evidences, described in para. [0036]}.
King further discloses: process certification management {block diagram 500 depicts user interface that facilitates method of certification of business processes; para.  [0061]-[0064]; certification argument defined by Key Performance Indicators (KPIs) 710; para. [0077], [0097], [0098]}; the formatted display {para. [0055]; Fig. 4}.
Guzman further discloses: the regulatory submission document {structure template, i.e. document, for regulatory submission is generated via report generator 120; para. [0027], [0028], [0029]}.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mehta, King, Sanghvi, and Tamas, further in view of Griessmann (US 20170322776).

Claim 23
Regarding claim 23, the combination of Mehta, King, Sanghvi, and Tamas discloses the features of claim 4, but doesn’t explicitly disclose: one or more engineering models comprise physical descriptions of a product.
However, Griessmann teaches a similar system for deploying engineering models in a technical environment. Griessmann discloses: one or more engineering models comprise physical descriptions of a product {Fig. 3 demonstrates engineering models that may contain physical descriptions of parts, i.e. products; para. [0021]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Mehta, King, Sanghvi, and Tamas with the features of Griessmann. Given that Mehta is directed to managing R&D activities, where modeling plays a role in product development {para. [0004], [0037], [0040]}, one of ordinary skill in the art would have been motivated to incorporate engineering models with product information, thereby streamlining product development and facilitating communication among those working on a product {para. [0001] of Griessmann}. One of ordinary skill in the art would have been motivated to streamline product development and facilitate communication, and therefore modify the combination of Mehta, King, Sanghvi, and Tamas with Griessmann.  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mehta, King, Sanghvi, Tamas, and Griessmann, further in view of Yoshimura (US 20130205270).

Claim 24
Regarding claim 24, the combination of Mehta, King, Sanghvi, Tamas, and Griessmann discloses the features of claim 23, but doesn’t explicitly disclose: the physical descriptions comprise a numerical representation of connections between electric components of the product.
However, Yoshimura teaches a similar system for designing a product. Yoshimura discloses: the physical descriptions comprise a numerical representation of connections between electric components of the product {connectors of a connection source "CN101", "CN301", and "CN230” define numerical representation of connections between electric components of the product; para. [0056]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Mehta, King, Sanghvi, Tamas, and Griessmann with the features of Yoshimura. Given that Mehta is directed to managing R&D activities, where design plays a role in product development {para. [0004], [0037], [0056]}, one of ordinary skill in the art would have been motivated to utilize data representations of the number of connections assigned to an electrical component, thereby streamlining the process of updating information, in addition to reducing the likelihood of error via manual entry {para. [0007] of Yoshimura}. One of ordinary skill in the art would have been motivated to reduce error in manual entry, and therefore modify the combination of Mehta, King, Sanghvi, Tamas, and Griessmann with Yoshimura.  

Therefore, claims 1-8, 11-12, 14-15, and 17-24 are rejected under 35 USC 103.

Response to Arguments
	Applicant’s arguments filed 1/18/22 have been considered but are not persuasive. Examiner’s response below is presented in the same order as applicant’s, with applicant’s own headings used for organizational purposes.

Status of the Claims
Applicant is thanked for providing a status of the claims. It’s noted that claims 10 and 16 are cancelled. Claims 23 and 24 are new.

Claim Rejections - 35 USC § 101
	On pages 7-8 of remarks (applicant’s page numbering), applicant offers arguments relating to the rejection under 35 USC § 101. Examiner is unpersuaded.
	Applicant argues on pages 7-8 that, like Einfish, the claims recite “improvements in the way a system certifies a product or server.” It’s important to note that Einfish is directed to a table structure that allows the information that would normally appear in several different tables to be stored in a single table. Applicant’s invention is not comparable; indeed, in applicant’s own words, the claimed invention is “for managing certification efforts for obtaining regulatory approvals for products” {para. [0005] of applicant’s specification}. Thus, examiner maintains that the abstract idea is quite evident and finds this argument unpersuasive.
	Applicant argues on page 8 that the additional elements do integrate the abstract idea into practical application. Applicant points to BASCOM: ‘A patent that contains an inventive concept can transform an abstract idea into patent eligible subject matter.’ Again, it appears that applicant has made an improper comparison, given that applicant 1) has not established a technical problem, as was accomplished in BASCOM; 2) has not established a technical solution to that problem, as was accomplished in BASCOM. Thus, examiner finds this argument unpersuasive, since the claimed invention describes a method of managing certification, as opposed to a technical solution to customizable filtering.
	On page 8, applicant argues “for the reasons stated above in Step 2A Prong 1, that the recited claims do amount to more than the judicial exception because they improve the way a computer operates resulting in a more accurate and faster certification effort.” For the reasons provided above, examiner disagrees. See especially MPEP 2106.06(f). Examiner maintains that the additional elements are not significantly more. 

Claim Rejections - 35 USC § 103
Applicant argues the rejection under 35 USC § 103 on pages 8-11. However, the arguments are predicated on feature(s) added by amendment. Accordingly, these arguments are moot, and examiner directs applicant to the rejection above. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160357895, directed to a technical computing environment that represents one or more physical components and their respective reliability information;
US 20070005390, directed to business certification methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	2/25/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689